DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 of US Patent 11,411,870 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 21-35 merely broaden the scope of the patented claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 by excluding certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by excluding certain limitations in the application's claims, and it would have been obvious to one skill in the art, at the time of the invention, to omit such limitations. If the application allowed the application would grant broader protection to the applicant.
Claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 of the patented contain(s) every element of claims 21-35 of the instant application and thus anticipate the claim(s) of the instant application. Claims 21-35 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 21-35 are generic to the species of invention covered by claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944,214 USPQ 761,767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 21-35 were properly rejected under the doctrine of obviousness-type double patenting.  In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beliveau et al (US Publication 2013/0163426 A1).
Regarding to claims 21, 26, and 31, Beliveau discloses at least one packet processing pipeline 122 for use in association with a network switch 120 (fig. 1 page 4 paragraph 0043), the network switch comprising hardware (page 3 paragraph 0025), the network switch, when in operation, being to receive at least one ingress packet 170 (page 9 paragraph 0073), the at least one packet processing pipeline comprising: at least one parser stage 123 (page 8 paragraph 0066); at least one match-action stage 124 (page 8 paragraph 0066); and at least one other stage (page 8 paragraph 0066; packet classification); wherein: the at least one packet processing pipeline is programmable (page 6 paragraph 0054), at least in part, via configuration data 121 (page 7 paragraph 0059); the at least one packet processing pipeline is to process the at least one ingress packet to generate at least one egress packet for being output via the network switch (page 9 paragraph 0073); the configuration data is to be generated based upon compilation of programming language code 116 (page 6 paragraph 0054); the programming language code is user-generated, at least in part; the programming language code is to describe, at least in part (page 6 paragraph 0053): header field parsing, by the at least one parser stage, of the at least one ingress packet (page 4 paragraph 0034); and header field matching and/or header field modifying, at least in part, by the at least one match-action stage, of the at least one ingress packet (page 4 paragraph 0037); when the network switch is in the operation, the network switch is to associate respective subsets of header fields of the at least one ingress packet with each other in respective sets of memory locations 140 (page 5 paragraph 0046); and the respective sets of memory locations are for use by the at least one match-action stage (page 5 paragraph 0047) and the at least one other stage (page 4 paragraph 0036), respectively.
Regarding to claims 22, 27, and 32, Beliveau discloses the programming language code is to be compiled to produce the compilation (page 6 paragraph 0054); the at least one other stage is to generate, at least in part, the at least one egress packet (page 4 paragraph 0036); and the at least one match-action stage comprises a plurality of match-action stages (page 4 paragraph 0037).
Regarding to claims 23, 28, and 33, Beliveau discloses a chip comprises the network switch (pages 14-15 paragraph 0124); and the configuration data defines, at least in part, match-action data of match-action tables 140 for storage in association with the network switch (page 5 paragraph 0046).
Regarding to claims 24, 29, and 34, Beliveau discloses the at least one ingress packet comprises packet headers (page 8 paragraph 0067); and the programming language code describes, at least in part, at least one parse graph that indicates, at least in part, manner in which the at least one parser stage is (1) to parse, at least in part, the packet headers and (2) to identify from the packet headers the respective subsets of header fields (page 6 paragraph 0055).
Regarding to claims 25, 30, and 35, Beliveau discloses the network switch is associable with ternary content addressable memory to store, at least in part, the match-action data (page 14 paragraph 0124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467